        Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WISCONSIN


Katherine Channing,                             )
                                                )
               Plaintiff,                       )          CIVIL ACTION NO.
                                                )          3:19-cv-00526-JDP
v.                                              )
                                                )
Community Living Alliance and Fiscal            )
Assistance, Inc.,                               )
                                                )
              Defendants.                       )


                    JOINT MOTION FOR APPROVAL OF
           SETTLEMENT AND DISMISSAL OF CLAIMS WITH PREJUDICE

       Plaintiff Katherine Channing (“Plaintiff”) and Defendant Community Living Alliance

(“Defendant CLA”), by and through their respective undersigned counsel, jointly move the Court

for an Order approving the settlement of this action and dismissing all claims with prejudice and

without costs to Plaintiff and Defendant CLA. Attached hereto as Exhibit A is a copy of the

negotiated Settlement Agreement and Release between Defendant CLA and Plaintiff

(“Settlement Agreement’).

       On January 21, 2020, Plaintiff and Defendant Fiscal Assistance (“Defendant FA”) filed a

Stipulation of Dismissal as to Defendant Fiscal Assistance, Inc., Only, requesting that Defendant

FA be dismissed from this action without prejudice and without costs to Defendant FA and

Plaintiff. (Dkt. No. 29) On January 21, 2020, this Court entered a Text Order dismissing those

claims against Defendant Fiscal Assistance, without prejudice, with each side bearing its own

expenses and costs. (Dkt. No. 30) Thus, this Joint Motion for Approval of Settlement and

Dismissal of Claims with Prejudice brought by Defendant CLA and Plaintiff will result in a final

disposition of this matter.



                                               1
        Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 2 of 6



   I.      Legal Standard

        The Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., places certain limits on

a current or former employee’s ability to waive claims for unpaid wages or overtime under 29

U.S.C. § 216. See Barrentine v. Arkansas-Best Freight System, 450 U.S. 728, 740 (1981). With

two exceptions, employees may not waive FLSA claims for unpaid wages or overtime for less

than full statutory damages. The two exceptions are for: (1) settlements approved by the

Department of Labor; or (2) settlements -approved by a court . See Hernandez v. Cameo

Investments, LLC, No. 19-CV-356-WMC, 2019 WL 5558434, at *1 (W.D. Wis. Oct. 28, 2019)

(citing Walton v. United Consumers Club, 786 F.2d 303, 306 (7th Cir. 1986)).It is well-settled

law that an employee may waive an FLSA claim for unpaid wages or overtime pursuant to a

judicially-approved stipulated settlement that assures that the private settlement does not subvert

the principles of the FLSA and furthers the policy of encouraging the settlement of litigation. Id.

See also Cheeks v. Freeport Pancake House, Inc. 796 F. 3d 199, 206 (2nd Cir. 2015)(settling

FLSA claims with prejudice requires DOL or district court approval to take effect); Lynn’s Food

Stores, Inc. v. U.S. Dept. of Labor, 679 F.2d 1350, 1354 (11th Cir. 1982)(in order to promote

policy of encouraging settlement of litigation, district court allowed to approve reasonable

compromise of disputed issues under FLSA ); Taylor v. Progress Energy, Inc., 493 F.3d 454,

463 (4th Cir. 2007)(reaffirming conclusion that prospective or retrospective release or waiver of

FLSA claims requires prior DOL or court approval). Thus, when FLSA claims in private

litigation are settled and the parties present the proposed settlement to the district court, “the

court must determine whether the settlement’s terms and conditions represent ‘a fair and

reasonable resolution of a bona fide dispute over FLSA provisions’ and reflect a ‘compromise of

disputed issues [rather] than a mere waiver of statutory rights brought about by an employer’s




                                                2
         Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 3 of 6



overreaching.’” Hernandez, 2019 WL 5558434, at *1 (citing Lynn's Food Stores, 679 F.2d at

1354-55).

        II.      The Settlement Between Plaintiff and Defendant CLA is Objectively
                 Fair, Adequate, and Reasonable

        Pursuant to the terms of the Settlement Agreement, Defendant CLA is paying the total

sum of Two Thousand Five Hundred ($2,500.00). Of that sum, $1,435.60 will be paid directly to

Plaintiff.    The remainder of $1,064.60 will be allocated to costs of litigation incurred by

Plaintiff’s counsel, Lemberg Law. Lemberg Law will not recover any attorneys’ fees. Given the

nature of the disputed issues, this settlement represents a fair and reasonable resolution of this

bona fide FLSA dispute.

        Plaintiff alleged in her Second Amended Complaint (“SAC”) filed June 26, 2019, that

Defendants CLA and FA violated the overtime wage provisions of the FLSA, 29 U.S.C. § 207.

(Dkt. No. 19). Specifically, Plaintiff alleged that she worked for Defendants as a live-in Personal

Care Worker (“PCW”) and regularly worked 96 hours or more per week for which Defendants

only paid her straight-time wages for overtime hours, rather than the required time-and-a-half.

Plaintiff sought double her unpaid wages pursuant to the FLSA’s provision for liquidated

damages, and her reasonable attorneys’ fees and costs. On July 5, 2019, Defendant CLA filed its

Answer with Affirmative Defenses to the SAC, denying Plaintiff’s material factual allegations

and raising the affirmative defense, inter alia, that Defendant CLA adequately compensated

Plaintiff for all hours worked. (Dkt. No. 20).

        Both Plaintiff and Defendant CLA engaged in extensive written discovery, pursuant to

which Defendant CLA produced over 600 pages of relevant documents. During subsequent

settlement discussions, Defendant CLA’s counsel advised that: (1) Defendant CLA does not

employ live-in PCWs; (2) Defendant CLA only employed Plaintiff for a predetermined number



                                                 3
        Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 4 of 6



of daytime hours each week (which did not exceed 40 hours/week, with one exception, for which

Plaintiff was paid at a time and half rate): (3) any additional time Plaintiff spent as a PCW was

not under Defendant CLA’s employment or supervision;(4) Defendant CLA was not a joint

employer with Defendant FA or any other entity with respect to Plaintiff’s services and thus had

no legal obligation to compensate Plaintiff for any time outside those hours predetermined,

scheduled and preapproved by Defendant CLA; and (5) Defendant CLA properly compensated

Plaintiff for the one occasion of overtime she worked during Defendant CLA’s employment. A

detailed review of Defendant CLA’s document production by Plaintiff’s undersigned counsel

confirmed these assertions.

       In light of the foregoing, Plaintiff considers the settlement amount to be a reasonable e

compromise as to her disputed claims. Despite the documentary evidence indicating that Plaintiff

is not due any overtime wages from Defendant CLA, she is recovering $1,435.60 pursuant to the

Settlement Agreement. Plaintiff wishes to avoid the burden and risk in establishing liability and

damages against Defendant CLA. Plaintiff’s circumstances are such that she believes it to be in

her best interest to receive an expedient settlement payment rather than escalate the costs,

burdens, and risks of further litigation and trial. Defendant CLA does not admit and expressly

denies any violation of law or any liability to Plaintiff, but regardless agrees that the settlement is

fair and reasonable because it will enable        Plaintiff and Defendant CLA to avoid further

anticipated burdens and expenses, including motion practice, trial, and counsels’ fees, which

would be significant if the case were to go to trial. Additionally, Defendant CLA has considered

the fee shifting nature of the FLSA for attorneys’ fees if Plaintiff were to prevail.

       Finally, both Plaintiff and Defendant CLA are represented by highly experienced counsel

and the resultant settlement was negotiated at arms-length between the parties’ respective counsel.




                                                  4
        Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 5 of 6



Plaintiff’s counsel, Spencer Kuhner, has practiced law since 2016.      His practice focuses on

representing plaintiffs in consumer law matters, including employment law. Mr. Kuhner has

successfully prosecuted numerous FLSA actions. Further, Mr. Kuhner’s handling of the matter

was at all times supervised by Sergei Lemberg, Esq., who has practiced law since 2001 and

founded Lemberg Law thirteen years ago.               Lemberg Law focuses its practice on the

representation of consumers and employees, including cases brought on behalf of employees

alleging unpaid wages and overtime pursuant to the Fair Labor Standards Act.           Likewise,

Defendant’s counsel, Ann Barry Hanneman, has practiced law since 1989.               Ms. Barry

Hanneman’s practice focuses on representing employers in labor and employment law matters.

Ms. Barry Hanneman has successfully tried federal court jury trials and regularly represents

employers in administrative matters as well as federal and state court proceedings, including

matters involving the Fair Labor Standards Act.

       III. The Costs and Attorney’s Fees are Fair and Reasonable

   Of the Two Thousand Five Hundred ($2,500.00) settlement, the amount of $1,064.60 will be

allocated to costs of litigation incurred by Plaintiff’s counsel, Lemberg Law (see Cost Report,

attached hereto as Exhibit B). Given that Lemberg Law will not recover any attorneys’ fees,

despite expending significant time drafting the complaint, conducting discovery, reviewing

document production, negotiating settlement, and preparing this motion for approval, retention of

only its costs of litigation is fair and reasonable under the circumstances in this matter. See

Hernandez v. Cameo Investments, LLC, No. 19-CV-356-WMC, 2019 WL 5558434, at *2 (W.D.

Wis. Oct. 28, 2019) (finding that allocating 65% of the $10,000 settlement to attorneys’ fees and

costs was fair and reasonable “[g]iven the time counsel spent in drafting the complaint,




                                                  5
        Case: 3:19-cv-00526-jdp Document #: 33 Filed: 03/03/20 Page 6 of 6



reviewing discovery, negotiating a settlement and seeking approval, . . . especially in light of the

limited value of plaintiffs’ individual claims.”).

                                          CONCLUSION

       In view of the foregoing, Plaintiff and Defendant CLA respectfully jointly request that

the Court approve the Settlement Agreement and dismiss this matter with prejudice and without

costs to any party. The Parties thank the Court for its assistance in concluding this matter.




Dated: March 3, 2020
                                               Respectfully submitted,

By: /s/ Spencer H. Kuhner                                By: /s/ Ann Barry Hanneman
Spencer H. Kuhner, Esq. (pro hac vice)                   Ann Barry Hanneman, Bar No. 1008899
Lemberg Law, LLC                                         von BRIESEN & ROPER, s.c.
43 Danbury Road, 3rd Floor                               20975 Swenson Drive, Ste. 400
Wilton, CT 06897                                         Waukesha, WI 53186
Telephone: (203) 653-2250                                Telephone: 262-923-8652
Facsimile: (203) 653-3424                                Facsimile: 262-888-1789
skuhner@lemberglaw.com                                   Email: ahanneman@vonbriesen.com
Attorneys for Plaintiff                                  Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020, a true and correct copy of the foregoing Motion

for Approval of Settlement was served electronically via the Electronic Case Files System (ECF)

and that the document is available on the ECF system.

                                                           /s/ Spencer H. Kuhner
                                                         Spencer H. Kuhner




                                                     6
